DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 December 2020 has been entered. Claims 1-27 remain pending in the application with claims 1-11 and 19-27 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the press unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Applicant’s assertion that “the press unit” is introduced in claim 12 line 2 as “a mating press unit” is not persuasive.  Applicant later in claim 12, specifically in line 17, recites “the mating press unit”.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerulis (U.S. Patent 4,192,338) in view of Schieferstein (U.S. Patent 4,197,875).

a first hollow elongated cylinder 46 comprising a first end (at 48) having a first round opening (at 47) and a second end (within 33 at 55) having a second round opening (inside 55), wherein the second opening diameter is less than the elongated cylinder diameter; and
a mass 54 and a spring 51 configured to press the mass against the sealing gasket for sealing the second end;
the press unit comprising a second hollow elongated cylinder 71/34 comprising a third round end (left side of 71) and a fourth round end (right side of 34) having a fourth round opening (created by 72), the third round end defining a diameter that is lower than the second opening diameter and having one or more holes (opening for 72) on the third end perimeter;
wherein when the check valve and the mating press unit are separated (see FIG. 3), the check valve is sealed and prevents flow of liquid or gas from the first end to the second opening, and wherein when the mating press is manually (through operation of lever 74) pressed against the check valve so that the third end is inserted into the second end (see FIG. 4), a flow of liquid or gas is opened between the first end and the fourth end via the one or more holes (FIG. 1-4; Col. 4 line 1-Col. 5 line 14).
Gerulis is silent regarding a sealing gasket attached to the second end.
However, Schieferstein teaches a sealing gasket 30 attached to a surface 16 upon which a ball 20 sits to close (See FIG. 8) a flow path 12 (FIG. 1, 7, 8; Col. 2 line 3-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Gerulis by adding a sealing gasket to the second end of Gerulis along the slope of the annular lip 55 encircling the opening created by the annular lip 55 and being contacted by the ball 54 in the closed 
Regarding claim 13, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Gerulis/Schieferstein further teaches the check valve is an auto-seal zero-pressure check-valve, and wherein the sealing gasket comprises an 'O'-ring (Schieferstein FIG. 1, 5).
Regarding claim 14, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Gerulis further discloses the third end is inserted into the second end while pressing the spring (FIG. 4).
Regarding claim 15, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Gerulis further discloses the check valve includes a cylindrical cavity (space within first end plug 46), and wherein the spring is housed in the cavity (FIG. 2-4).
Regarding claim 16, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Gerulis further discloses the mass is ball-shaped (FIG. 2-4).
Regarding claim 17, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Gerulis further discloses the first end comprises, or is shaped as, a nipple (FIG. 2-4).
Regarding claim 18, Gerulis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
.

Response to Arguments
Applicant’s arguments, see pages 10-14 of applicant’s response, filed 30 December 2020, with respect to claim 12 have been fully considered and are persuasive.  The rejection of 17 September 2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Gerulis in view of Schieferstein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753